


110 HR 3744 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3744
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 411 Mount Holly Road in Fairdale, Kentucky, as the
		  Lance Corporal Robert A. Lynch Post Office
		  Building.
	
	
		1.Lance Corporal Robert A.
			 Lynch Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 411 Mount Holly Road in Fairdale, Kentucky, shall be known
			 and designated as the Lance Corporal Robert A. Lynch Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Lance
			 Corporal Robert A. Lynch Post Office Building.
			
